Citation Nr: 0943402	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-03 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for a cardiovascular 
disorder.  

4.  Entitlement to service connection for a lung disorder.  

5.  Entitlement to service connection for posttraumatic 
headaches with dizziness.  

6.  Entitlement to an initial increased rating for 
degenerative disc disease of the lumbar spine at the L5-S1 
level, evaluated as 10 percent disabling from March 1, 2004 
to February 8, 2005; as 20 percent disabling from February 9, 
2005 to February 12, 2008; and as 40 percent disabling from 
February 13, 2008.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
St. Louis, Missouri.  Several weeks later in January 2005, 
the RO in Newark, New Jersey notified the Veteran of that 
decision.  [Due to the location of the Veteran's residence, 
the jurisdiction of his appeal remains with the Newark RO.]  

In pertinent part of the December 2004 rating action, the RO 
granted service connection for degenerative disc disease of 
the lumbar spine at the L5-S1 level and awarded a 10 percent 
evaluation for this disability, effective from March 1, 2004.  
During the current appeal, and specifically by an October 
2006 decision, the RO granted an increased rating of 
20 percent, effective from February 9, 2005, for this 
disability.  Also, by a July 2008 rating action, the RO 
awarded a 40 percent evaluation for the Veteran's 
service-connected low back disorder, effective from 
February 13, 2008.  Thus, in adjudicating the Veteran's claim 
for an increased rating for the service-connected 
degenerative disc disease of his lumbar spine, the Board will 
consider the nature and extent of this disability for the 
entire appeal period.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

For the reasons set forth below, the issue of entitlement to 
service connection for posttraumatic headaches with dizziness 
is addressed in the REMAND portion of the decision below and 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not exhibit a chronic left shoulder 
disability in service or until many years thereafter, and the 
currently-diagnosed degenerative arthritis of his left 
shoulder is not associated in any way with his active duty.  

2.  The Veteran did not exhibit a chronic right shoulder 
disability in service or until many years thereafter, and the 
currently-diagnosed degenerative arthritis and torn rotator 
cuff of his right shoulder is not associated in any way with 
his active duty.  

3.  The Veteran did not exhibit a chronic cardiovascular 
disorder in service or until many years thereafter, and the 
currently-diagnosed hypertension and status post aortic valve 
replacement is not associated in any way with his active 
duty.  

4.  The Veteran did not exhibit a chronic lung disorder in 
service or until many years thereafter, and the 
currently-diagnosed mild obstructive lung disorder is not 
associated in any way with his active duty.  

5.  From March 1, 2004 to February 8, 2005, the 
service-connected degenerative disc disease of the lumbar 
spine at the L5-S1 level was manifested by forward flexion to 
no worse than 50 degrees, a combined range of motion of the 
thoracolumbar spine to no worse than 110 degrees, and some 
pain on motion.  However, ankylosis of the thoracolumbar 
spine; incapacitating episodes; muscle strength and tone; 
gait; or associated neurological abnormalities were not 
shown.  

6.  From February 9, 2005 to February 12, 2008, the 
service-connected degenerative disc disease of the lumbar 
spine at the L5-S1 level was manifested by forward flexion to 
no worse than 40 degrees, pain on motion, and weakness.  
However, gait, ankylosis of the thoracolumbar spine, 
incapacitating episodes, gait, or associated objective 
neurological abnormalities were not been shown.  

7.  Since February 13, 2008, the service-connected 
degenerative disc disease of the lumbar spine at the L5-S1 
level was manifested by forward flexion to no worse than 
40 degrees, pain on motion, weakness, and muscle spasm.  
However, gait, ankylosis of the thoracolumbar spine, 
incapacitating episodes, gait, or associated objective 
neurological abnormalities have not been shown.  


CONCLUSIONS OF LAW

1.  A chronic left shoulder disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  

2.  A chronic right shoulder disability was not incurred or 
aggravated in service.  §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

3.  A chronic cardiovascular disorder was not incurred or 
aggravated in service.  §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

4.  A chronic lung disorder was not incurred or aggravated in 
service.  §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

5.  The criteria for an initial disability rating of 
20 percent, but no higher, from March 1, 2004 to February 8, 
2005, for the service-connected degenerative disc disease of 
the lumbar spine at the L5-S1 level have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code (DC) 5242 (2009).  

6.  The criteria for an initial disability rating greater 
than 20 percent, from February 9, 2005 to February 12, 2008, 
for the service-connected degenerative disc disease of the 
lumbar spine at the L5-S1 level have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, DC 5242 (2009).  

7.  The criteria for an initial disability rating greater 
than 40 percent, since February 13, 2008, for the 
service-connected degenerative disc disease of the lumbar 
spine at the L5-S1 level have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, DC 5242 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes 
obligations on VA in terms of its duty to notify and to 
assist claimants.  The Board presently finds that as to the 
issues subject to this decision, VA has complied with the 
VCAA.

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

	A.  Service Connection For Bilateral Shoulder, Heart, 
And Lung Disabilities

In March and May 2004 letters, VA notified the Veteran of the 
criteria for the service connection claims.  In particular, 
these documents notified the Veteran of the criteria 
necessary to substantiate these claims.  Also, the 
correspondence informed the Veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these issues but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  [As the March and May 2004 letters were 
issued prior to the initial adjudication (and denial) of the 
respective issues in December 2004, no timing defect of such 
notification has occurred.  Pelegrini II.  See also Mayfield 
v. Nicholson, 444 F.3d at 1333.]  

In April 2007, the RO informed the Veteran of the type of 
evidence necessary to establish the degree of disability and 
an effective date.  See Dingess/Hartman, 19 Vet. App. at 488.  
Although this correspondence was issued after the initial 
denial of these service connection issues in December 2004, 
the timing defect was cured by the RO's subsequent 
re-adjudication of these claims and issuance of a 
supplemental statement of the case (SSOC), most recently in 
March 2009.  Pelegrini II.  See also Mayfield v. Nicholson, 
444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

All available relevant treatment records adequately 
identified by the Veteran have been obtained and associated 
with his claims folder.  Although he initially asked to 
testify at a hearing conducted a Veterans Law Judge, he later 
withdrew his request.  

Available service treatment records have been obtained and 
associated with the claims folder.  As the Veteran's service 
treatment records are fire-related, the available copies are 
only partially legible.  No additional service treatment 
records are, however, available, despite multiple attempts.  
VA has notified the Veteran of these circumstances.  

The Veteran was accorded a VA examination of his shoulders in 
April 2004 and a VA examination of his heart and lungs in May 
2004.  After a careful review of these evaluation reports, 
the Board finds that these examinations are adequate for 
evaluation purposes.  Specifically, the examiners considered 
the Veteran's pertinent medical history, interviewed him, and 
conducted examinations.  There is no indication that the 
examiners were not fully aware of the Veteran's past medical 
history or that they misstated any relevant fact.  

Additional evidence has been associated with the claims 
folder following the issuance of the most recent SSOC in 
March 2009.  Importantly, however, such evidence is either 
duplicative of evidence previously considered by the agency 
of original jurisdiction or is not relevant to the service 
connection issues adjudicated at this time.  Thus, the Board 
will proceed the adjudicate these service connection claims.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of these issues is required.  See, 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The Board will, therefore, proceed to consider 
these claims, based on the evidence of record.  

	B.  Increased Rating For Degenerative Disc Disease Of 
The Lumbar Spine At The L5-S1 Level

Comprehensive VCAA notice is not required for this claim, as 
the appeal has been substantiated.  The Court has held, for 
example, that such notice is not required under circumstances 
where a claim for service connection is granted, a rating and 
effective date are assigned, and the claimant files an appeal 
as to the initially assigned rating or effective date for the 
grant of service connection.  See Dingess v. Nicholson, 
19 Vet. App. at 491 (in which the Court held that, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 
38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for 
application.  Id.  

Here, the Veteran's increased rating claim essentially falls 
within this fact pattern.  After receiving notification of 
the December 2004 grant of service connection for 
degenerative disc disease of the lumbar spine at the L5-S1 
level, the Veteran perfected a timely appeal of the 
10 percent evaluation assigned to this disability, effective 
from March 1, 2004.  Clearly, no section 5103(a) notice is 
required for the Veteran's rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has been 
provided with various communications [including the January 
2005 notification of the December 2004 rating action; the 
April 2007 statement of the case; and the SSOCs issued in 
July 2008, February 2009, and March 2009] that contain notice 
of VA's rating communication, his appellate rights, a summary 
of relevant evidence, citations to applicable law, and a 
discussion of the reasons for the decision made by the agency 
of original jurisdiction.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development of the earlier effective date claim 
adjudicated in this decision is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

The duty to assist provisions of the VCAA have been fulfilled 
with respect to the initial increased rating issue 
adjudicated in this decision.  All available relevant 
treatment records adequately identified by the Veteran have 
been obtained and associated with his claims folder.  
Although he initially asked to testify at a hearing conducted 
a Veterans Law Judge, he later withdrew his request.  

Further, the Veteran was accorded multiple VA examinations of 
his lumbar spine throughout the appeal period.  After a 
careful review of these evaluation reports, the Board finds 
that these examinations are adequate for evaluation purposes.  
Specifically, the examiners considered the Veteran's 
pertinent medical history, interviewed him, and conducted 
examinations.  There is no indication that the examiners were 
not fully aware of the Veteran's past medical history or that 
they misstated any relevant fact.  

There is no suggestion in the current record that additional 
evidence, relevant to the initial increased rating issue 
adjudicated in this decision, exists and can be procured.  In 
particular, the Veteran has pointed to no other pertinent 
evidence which has not been obtained.  Consequently, the 
Board concludes that no further evidentiary development of 
this claim is required.  The Board will, therefore, proceed 
to consider the issue on appeal, based on the evidence of 
record.  See 38 U.S.C.A. §§ 5102 & 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2009); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

Some of the Veteran's service treatment records are not 
entirely legible.  Others are  not available.  All efforts to 
obtain such documents have been exhausted, and VA has 
notified the Veteran of these circumstances.  In cases such 
as this one, VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  Cromer v. Nicholson, 19 Vet. App. 215, 217 
(2005) & O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In addressing these matters, the Board has reviewed all of 
the evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issues on appeal and what the evidence in the claims file 
shows, or fails to show, with respect to those claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

        A.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

In addition, service connection for certain diseases, such as 
arthritis, a cardiovascular disorder (including 
hypertension), and bronchiectasis, may also be established on 
a presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2009).  

		1.  Left Shoulder

Available service treatment records are negative for 
complaints of, treatment for, or findings specific to a left 
shoulder disability.  Service personnel records indicate that 
the Veteran was discharged from active duty in November 1957.  

Subsequently, in February 2003, the Veteran sought private 
medical care for complaints of left shoulder pain "s/p 
[status post] assault."  X-rays taken of his left shoulder 
were negative.  Thereafter, in December 2003, he again sought 
treatment for complaints of left shoulder pain.  At that 
time, however, he denied having sustained an injury to his 
left shoulder and, in fact, reported having experienced pain 
in this joint for the past 15 years - i.e., in approximately 
1988, or approximately 30 years after his discharge from 
active military duty.  

According to a report of an April 2004 VA examination, X-rays 
taken of the Veteran's left shoulder in December 2003 had 
shown degenerative changes of the acromioclavicular (AC) and 
glenohumeral joints.  Following the April 2004 examination, 
the examiner provided an impression of left shoulder pain, 
osteoarthritis, and arthritis.  Indeed, X-rays more recently 
taken of the Veteran's left shoulder in March 2005 confirmed 
the presence of early degenerative arthritis.  

As this discussion illustrates, the first diagnosis of a left 
shoulder disability (to include arthritis of this joint) is 
dated more than 45 years after the Veteran's discharge from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  
See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  

The Board has considered the Veteran's contentions that he 
has experienced left shoulder problems since service.  While 
the Veteran is competent to report symptoms, matters such as 
the diagnosis and etiology of arthritis of his left shoulder 
require medical expertise.  Indeed, such condition is 
diagnosed based on radiological testing.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  Thus, as a lay person, the 
Veteran is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept his 
unsupported lay speculation with regard to this issue.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 
(1993).  

Of particular significance to the Board in the present appeal 
is the absence of evidence of medical treatment for any left 
shoulder pathology for more than 45 years after the Veteran's 
discharge from service.  Indeed, post-service medical records 
do not show left shoulder pathology until 2003, and, shortly 
thereafter (in 2004), the Veteran filed his claim for 
benefits.  Further, in a claim previously filed in June 1976, 
the Veteran made no mention of a left shoulder injury in 
service or of complaints of a left shoulder disability.  

Given this evidence, the Veteran's allegation of continuous 
symptoms since service is not credible.  A chronic left 
shoulder disability was not shown in service or for many 
years thereafter.  Moreover, the claims file contains no 
competent evidence even suggesting the now-diagnosed 
degenerative arthritis of the Veteran's left shoulder is 
related to his active duty.  

Thus, the Board finds that the preponderance of the evidence 
in this case is against the claim for service connection for 
a left shoulder disability.  The benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

		2.  Right Shoulder

Available service treatment records are negative for 
complaints of, treatment for, or findings specific to a right 
shoulder disability.  As previously noted herein, service 
personnel records indicate that the Veteran was discharged 
from active duty in November 1957.  

Subsequently, in February 2003, the Veteran sought private 
medical care for complaints of right shoulder pain "s/p 
[status post] assault."  Thereafter, in December 2003, he 
again sought treatment for complaints of right shoulder pain.  
At that time, however, he denied having sustained an injury 
to his right shoulder and, in fact, reported having 
experienced pain in this joint for the past 15 years.  

According to a report of an April 2004 VA examination, X-rays 
taken of the Veteran's right shoulder in December 2003 had 
shown degenerative changes of his AC and glenohumeral joints.  
Following the April 2004 examination, the examiner provided 
an impression of right shoulder pain, osteoarthritis, and 
arthritis.  

Indeed, X-rays more recently taken of the Veteran's right 
shoulder in March 2005 confirmed the presence of early 
degenerative arthritis and also indicated the possibility of 
impingement syndrome.  Also, magnetic resonance imaging (MRI) 
completed on his right shoulder in May 2005 showed a small to 
moderate amount of joint effusion, a complete tear with 
retraction of the supraspinatus tendon of the rotator cuff, 
and marked hypertrophic changes at the AC joint with 
impingement.  A physical examination of his right shoulder, 
which was conducted on the following day in May 2005, 
provided a diagnosis of a torn right rotator cuff.  

As this discussion illustrates, the first diagnosis of a 
right shoulder disability (to include arthritis and torn 
rotator cuff) is dated more than 45 years after the Veteran's 
discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

Again, the Board has considered the Veteran's contentions 
that he has experienced right shoulder problems since 
service.  While the Veteran is competent to report symptoms, 
matters such as the diagnosis and etiology of arthritis and 
torn rotator cuff of his left shoulder require medical 
expertise.  Indeed, such conditions are diagnosed based on 
radiological testing.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed.Cir.2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis).  
Thus, as a lay person, the Veteran is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept his unsupported lay speculation with regard to 
this issue.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. 
Brown, 5 Vet. App. 211 (1993).  

Of particular significance to the Board is the absence of 
evidence of medical treatment for any right shoulder 
pathology for more than 45 years after the Veteran's 
discharge from service.  Indeed, post-service medical records 
do not show right shoulder pathology until 2003, and, shortly 
thereafter (in 2004), the Veteran filed his claim for 
benefits.  Further, in a claim previously filed in June 1976, 
the Veteran made no mention of a right shoulder injury in 
service or of complaints of a right shoulder disability.  

The Veteran is not credible in his assertion of continuous 
symptoms, and the record contains no competent evidence even 
suggesting the now-diagnosed degenerative arthritis and torn 
rotator cuff of the Veteran's right shoulder are related to 
his active duty.  

Thus, the Board finds that the preponderance of the evidence 
in this case is against the claim for service connection for 
a right shoulder disability.  The benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

		3.  Cardiovascular Disorder

Available service treatment records are negative for 
complaints of, treatment for, or findings specific to a 
cardiovascular disorder.  As previously noted, service 
personnel records indicate that the Veteran was discharged 
from active duty in November 1957.  

A private post-service medical record subsequently dated in 
February 2003 noted a blood pressure reading of 172/90.  In 
February 2004, the Veteran was treated for moderately severe 
symptomatic aortic stenosis.  The treating cardiologist 
recommended an aortic valve replacement.  A May 2004 VA 
examination confirmed a diagnosis of severe calcific aortic 
stenosis.  

In the following month (June 2004), the Veteran underwent an 
aortic valve replacement.  His pre-, and post-, operative 
diagnosis was characterized as aortic insufficiency.  
Hypertension was also noted.  

Follow-up testing, to include cerebrovascular duplex, which 
was conducted in October 2005, showed no evidence of carotid 
artery stenosis or disease bilaterally.  Also, a carotid 
procedure completed in March 2008 demonstrated no 
hemodynamically significant stenosis.  

As this discussion illustrates, the first diagnosis of a 
cardiovascular disorder (to include hypertension and 
moderately severe symptomatic aortic stenosis) is dated more 
than 45 years after the Veteran's discharge from service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  
See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  

While the Veteran is competent to report symptoms, matters 
such as the diagnosis and etiology of hypertension, aortic 
stenosis, and aortic insufficiency require medical expertise.  
Indeed, such conditions are diagnosed based on specialized 
testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  Thus, as a 
lay person, the Veteran is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
his unsupported lay speculation with regard to this issue.  
See Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 
(1993).  

The Board has considered the Veteran's contentions that he 
has experienced heart problems since service, but finds them 
not credible.  Of particular significance to the Board in the 
present appeal is the absence of evidence of medical 
treatment for any cardiovascular pathology for more than 
45 years after the Veteran's discharge from service.  Indeed, 
post-service medical records do not show cardiovascular 
pathology until 2003 and 2004, essentially contemporaneous in 
time to the Veteran's filing of a claim for benefits.  

This evidence shows that a chronic cardiovascular disorder 
was not shown in service or for many years thereafter.  
Moreover, the claims file contains no competent evidence even 
suggesting the now-diagnosed hypertension and status post 
aortic valve replacement is related to the Veteran's active 
duty.  



Thus, the Board finds that the preponderance of the evidence 
in this case is against the claim for service connection for 
a cardiovascular disorder.  The benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

		4.  Lungs

Available service treatment records are negative for 
complaints of, treatment for, or findings specific to a lung 
disorder.  As previously noted herein, service personnel 
records indicate that the Veteran was discharged from active 
duty in November 1957.  

At a May 2004 VA examination, the Veteran complained of 
exertion problems and shortness of breath usually after 
walking up one flight of stairs.  In addition, he described 
occasional coughing and wheezing.  

Also at that evaluation, the Veteran reported having had a 
history of asthma since childhood.  He stated that he treats 
his asthma with natural herbs and not medication.  He denied 
any recent hospitalizations or intubations secondary to 
exacerbation of his asthma.  The examiner concluded that the 
Veteran's asthma was stable with no need for medication at 
that time.  

Pulmonary function tests completed in conjunction with the 
May 2004 VA examination confirmed the presence of a mild 
obstructive lung disorder.  No mention was made of asthma.  
Further, the numerous subsequent medical records contained in 
the claims folder demonstrate no treatment for, or even 
complaints referable to, asthma.  

Consequently, and based on this evidence, the Board concludes 
that the Veteran's currently-diagnosed pulmonary disorder is 
best characterized as a mild obstructive lung disorder.  The 
file contains no confirmed diagnosis of asthma.  The May 2004 
VA examiner's impression of asthma is based on the Veteran's 
own unsubstantiated report.  Indeed, as the Board has 
previously noted herein, available service treatment records 
are negative for complaints of, treatment for, or findings 
specific to asthma.  Post-service medical records contain no 
references to asthma until the Veteran's reports of such a 
condition at the May 2004 VA examination.  Even subsequent 
medical records are negative for any treatment for, or 
complaints referable to, asthma.  The examiner's opinion is 
therefore based upon an incomplete knowledge of the facts of 
record.  Swan v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding 
that it is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the veteran, and that a claimant's report must be examined 
in light of the evidence of record).  

The first diagnosis of a lung disorder (to include a mild 
obstructive lung disorder) is dated more than 45 years after 
the Veteran's discharge from service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim).  See also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).  

As noted, while the Veteran is competent to report symptoms, 
matters such as the diagnosis and etiology of an obstructive 
lung disorder require medical expertise.  Indeed, such 
conditions are diagnosed based on specialized (e.g. pulmonary 
function) testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed.Cir.2007) (noting general competence to testify 
as to symptoms but not to provide medical diagnosis).  Thus, 
as a lay person, the Veteran is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept his unsupported lay speculation with regard to 
this issue.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. 
Brown, 5 Vet. App. 211 (1993).  

However, the Board finds the Veteran not credible in his 
report of continuous symptoms since service.  Of particular 
significance to the Board in the present appeal is the 
absence of evidence of medical treatment for any lung 
pathology for more than 45 years after the Veteran's 
discharge from service.  Indeed, post-service medical records 
do not show pulmonary pathology until 2004, essentially 
contemporaneous in time to his filing of a claim for 
benefits.  

This evidence is highly probative that the Veteran did not 
complain of, nor was treated for a chronic lung disorder 
until many years thereafter, and the Veteran is not credible 
in this regard.  Moreover, the claims file contains no 
competent evidence even suggesting the now-diagnosed mild 
obstructive lung disorder is related to the Veteran's active 
duty.  

Thus, the Board finds that the preponderance of the evidence 
in this case is against the claim for service connection for 
a lung disorder.  The benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

        B.  Increased Rating For Service-Connected Degenerative 
Disc Disease Of The Lumbar Spine

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  Initially, by the December 2004 rating action, the 
RO granted service connection for degenerative disc disease 
of the lumbar spine at the L5-S1 level and awarded a 
10 percent evaluation for this disability, effective from 
March 1, 2004.  During the current appeal, and specifically 
by an October 2006 decision, the RO granted an increased 
rating of 20 percent, effective from February 9, 2005, for 
this disability.  Also, by a July 2008 rating action, the RO 
awarded a 40 percent evaluation for the Veteran's 
service-connected low back disorder, effective from 
February 13, 2008.  This service-connected disability remains 
so evaluated.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2009).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2009).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

According to the applicable rating criteria, the Veteran's 
service-connected lumbar spine disorder will be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, DC 5242, 5243 (2009).  

According to the General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent evaluation will be 
granted upon evidence of limitation of forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour, or a vertebral body fracture with loss of 
50 percent or more of height.  

A 20 percent rating will be awarded upon evidence of 
limitation of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The following higher evaluations are warranted with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  40 percent (with evidence of 
either limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine); 50 percent (with evidence of 
unfavorable ankylosis of the entire thoracolumbar); and 
100 percent (with evidence of unfavorable ankylosis of the 
entire spine).  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2009).  

For VA compensation purposes, the following are the normal 
ranges of motion of the thoracolumbar spine:  forward flexion 
from zero to 90 degrees, extension from zero to 30 degrees, 
left and right lateral flexion from zero to 30 degrees, and 
left and right lateral rotation from zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Note 2 following General 
Rating Formula for Diseases and Injuries of the Spine (2009).  
See also 38 C.F.R. § 4.71a, Plate V (2009).  

Further, when a diagnostic code provides for compensation 
based on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered.  Specifically, 
determinations should be made that adequately portray the 
extent of the functional loss "in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. § 4.59 (2009) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaigned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

Also, according to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
evaluation will be awarded upon evidence of incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  The following 
higher evaluations may be awarded:  20 percent (with evidence 
of incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 
12 months); 40 percent (with evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months); and 60 percent (with 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months).  38 C.F.R. 
§ 4.71a, Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (2009).  See also 38 C.F.R. 
§ 4.71a, Note 1 following Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (2009) (for 
purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician)  

The spinal rating criteria also provide that any associated 
objective neurological abnormalities, including but not 
limited to bowel or bladder impairment, should be evaluated 
separately, under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Note 1 following General Rating Formula for Diseases 
and Injuries of the Spine (2009).  

The Veteran contends that the service-connected degenerative 
disc disease of his lumbar spine at the L5-S1 level is more 
severe than the current evaluations indicate.  As noted, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  The 
Board finds that the pertinent medical findings, as shown in 
the multiple physical examinations and outpatient treatment 
sessions conducted during the current appeal, directly 
address the criteria under which the Veteran's 
service-connected low back disability is evaluated and are, 
thus, more probative than the subjective evidence of 
complaints of increased symptomatology.  

		1.  From March 1, 2004 To February 8, 2005

During this initial portion of the appeal period, the Veteran 
underwent several VA examinations of his lumbar spine.  These 
evaluations demonstrated forward flexion to no worse than 
50 degrees, extension to zero degrees, lateral flexion to no 
worse than 10 degrees to each side, rotation to no worse than 
20 degrees to each side, complaints of pain on extreme ranges 
of motion, excessive lordosis, and mild paraspinal muscle 
spasm but grossly intact sensation to light touch, negative 
straight leg raising, normal muscle strength and tone, and no 
point tenderness.  

The objective evaluation findings of forward flexion to no 
worse than 50 degrees and a combined range of motion of the 
thoracolumbar spine to no worse than 110 degrees support the 
grant of a 20 percent rating for the Veteran's 
service-connected lumbar spine disability for this initial 
portion of the appeal period.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2009).  

A rating higher than the 20 percent evaluation awarded for 
this portion of the appeal period by this decision is not 
warranted.  The multiple examinations conducted during this 
portion of the appeal period did not show either limitation 
of forward flexion of the Veteran's thoracolumbar spine to 
30 degrees or less or favorable ankylosis of his entire 
thoracolumbar spine.  Thus, the next higher rating of 
40 percent is not warranted.  Id.  

The Board has considered the Veteran's complaints of constant 
low back pain particularly upon prolonged standing or sitting 
as well as difficulty bending or lifting any type of objects.  
[At an August 2004 VA examination, he reported an additional 
limitation of motion of 10 percent after repetitive use.  
Also, medical examinations showed complaints of pain on 
motion.]  Indeed, the March 2004 VA examiner concluded that, 
"[o]n repeated use, . . . there will be lack of endurance 
and also fatigue and weakness due to repeated use . . . and 
will have some impact on his daily activities and routines."  

However, the examinations conducted during this portion of 
the appeal period also demonstrated normal muscle strength 
and tone as well as a normal gait.  In fact, the Veteran 
denied low back pain after repetitive use or any flare-ups.  
Consequently, and based on this evidence, the Board finds 
that the 20 percent rating awarded by this decision for the 
initial portion of the appeal period adequately portrays the 
functional impairment, pain, and weakness that he experiences 
as a consequence of use of his low back.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995) & 38 C.F.R. § §4.40, 4.45, 
4.59 (2009).  

Additionally, at no time during the initial portion of the 
appeal period has the Veteran described incapacitating 
episodes [e.g., periods of acute signs and symptoms due to 
intervertebral disc syndrome that require bed rest prescribed 
by a physician and treatment by a physician].  Indeed, 
medical records are also absent of any evidence of such 
symptomatology.  Thus, consideration of criteria listed under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is not appropriate.  38 C.F.R. 
§ 4.71a, Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (2009).  See also 38 C.F.R. 
§ 4.71a, Note 1 following Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (2009).  

Moreover, during this portion of the appeal period, the 
Veteran denied experiencing any bowel or bladder changes, 
radiation of pain down his legs, or sensation changes.  
Physical examinations showed symmetrical reflexes.  Based on 
such evidentiary posture, the Board concludes that a separate 
compensable rating for objective neurological abnormalities 
associated with the service-connected lumbar spine disability 
is not warranted for the initial portion of the appeal 
period.  38 C.F.R. § 4.71a, Note 1 following General Rating 
Formula for Diseases and Injuries of the Spine (2009).  

		2.  From February 9, 2005 To February 12, 2008

During this portion of the appeal period, the Veteran 
underwent examination and radiographic testing of, and also 
(on extremely rare occasions) sought outpatient medical care 
for, his lumbar spine.  Pertinent objective evaluation 
findings included forward flexion to no worse than 
40 degrees, extension to zero degrees, and lateral flexion to 
no worse than 10 degrees to each side.  Further range of 
motion testing was not possible because the Veteran "did not 
wish to go any further" due to complaints of low back pain.  
Also shown were diffuse tenderness of the lumbar paraspinal 
musculature with slight touch, some "give away" weakness, 
negative straight leg raising with low back pain at 
10 degrees bilaterally, intact sensory evaluation to lower 
extremity dermatomes, symmetrical reflexes, and a normal 
gait.  Repeat radiographic studies showed advanced and severe 
degenerative disc changes and degenerative arthritic changes 
at the L5-S1 level.  

These objective evaluation findings do not reflect forward 
flexion of the Veteran's thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of his entire thoracolumbar 
spine.  Thus, the next higher rating of 40 percent is not 
warranted for this portion of the appeal period.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2009).  

As discussed, the Board has considered the Veteran's 
complaints of constant low back pain.  As previously 
discussed herein, objective evaluation findings include 
diffuse tenderness of the Veteran's lumbar paraspinal 
musculature with slight touch as well as some "give away" 
weakness.  Also, in a December 2007 letter, a private 
treating physician concluded that the Veteran's "mobility . 
. . [was] limited because of severe back pain."  The doctor 
opined that "a power wheelchair would have a significant 
positive impact on . . . [the Veteran's] quality of life and 
decrease the risk of falls."  The physician explained that a 
cane, walker, or manual wheelchair would not help the Veteran 
because such devices would not decrease his back pain.  

However, examination of the Veteran's lumbar spine during 
this portion of the appeal period also demonstrated negative 
straight leg raising (albeit with low back pain at 10 degrees 
bilaterally) and a normal gait.  Consequently, and based on 
this evidence, the Board finds that the current 20 percent 
rating for this portion of the appeal period adequately 
portrays the functional impairment, pain, and weakness that 
he experiences as a consequence of use of his low back.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) & 38 C.F.R. § §4.40, 
4.45, 4.59 (2009).  

Additionally, at no time during the initial portion of the 
appeal period has the Veteran described incapacitating 
episodes [e.g., periods of acute signs and symptoms due to 
intervertebral disc syndrome that require bed rest prescribed 
by a physician and treatment by a physician].  Indeed, 
medical records are absent of any evidence of 
physician-prescribed bed rest.  While the Veteran has 
undergone multiple physical and radiographic evaluation 
during this portion of the appeal period, he has received 
only extremely rare outpatient treatment for his low back 
symptoms.  

Thus, the next higher rating (of 40 percent) for the 
Veteran's service-connected lumbar spine disability, under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, is not warranted.  See 38 C.F.R. 
§ 4.71a, Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (2009) & Note 1 following 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

Moreover, at no time during this portion of the appeal period 
has the Veteran complained of any bowel or bladder changes, 
radiation of pain down his legs, or sensation changes.  
Indeed, physical examination showed intact sensory evaluation 
to lower extremity dermatomes and symmetrical reflexes.  
Based on such evidentiary posture, the Board concludes that a 
separate compensable rating for objective neurological 
abnormalities associated with the service-connected lumbar 
spine disability is not warranted for this portion of the 
appeal period.  38 C.F.R. § 4.71a, Note 1 following General 
Rating Formula for Diseases and Injuries of the Spine (2009).  



		3.  Since February 13, 2008

During the current portion of the appeal period, the Veteran 
underwent examination and radiographic testing of, and on 
rare occasions sought outpatient medical care for, his lumbar 
spine.  Pertinent objective evaluation findings included 
forward flexion to no worse than 40 degrees, extension to 
zero degrees, lateral flexion to no worse than 10 degrees on 
the right side and 15 degrees on the left side, rotation to 
no worse than 10 degrees on the right side and 15 degrees on 
the left side, pain at the end of the ranges of motion, 
tenderness in the L3-L5 area, paraspinal tenderness, 
weakness, and muscle spasm but a normal gait.  Radiographic 
studies showed advanced and severe degenerative disc changes 
and degenerative arthritic changes at the L5-S1 level.  

These objective evaluation findings do not reflect 
unfavorable ankylosis of the entire thoracolumbar.  [The 
December 2008 VA examination was positive for deformity but 
did not specifically reference a finding of unfavorable 
ankylosis of the Veteran's entire thoracolumbar spine.]  
Thus, the next higher rating of 50 percent is not warranted 
for this portion of the appeal period.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2009).  

The Board has considered the Veteran's complaints of constant 
low back pain, being able to walk only one block with a quad 
cane, being unsteady on his feet, and sometimes falling.  As 
previously discussed herein, objective evaluation findings 
include pain at the end of the ranges of motion, tenderness 
in the L3-L5 area, paraspinal tenderness, weakness, and 
muscle spasm.  Also, in June 2008, a private treating 
physician prescribed a powered wheelchair due to the 
Veteran's severe lumbar disc disease.  

However, examination of the Veteran's lumbar spine during 
this current portion of the appeal period also demonstrated a 
normal gait.  Importantly, at the December 2008 VA 
examination, the Veteran denied having any problems with 
repetitive use.  He also reported being functionally 
independent, including with eating, grooming, bathing, 
toileting, and dressing.  Indeed, the December 2008 VA 
examiner concluded that, after repetitive motion of the 
Veteran's lumbosacral spine, he had no additional loss of 
joint function due to pain, fatigue, or lack of endurance.  
Consequently, and based on this evidence, the Board finds 
that the current 40 percent rating for this portion of the 
appeal period adequately portrays the functional impairment, 
pain, and weakness that he experiences as a consequence of 
use of his low back.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995) & 38 C.F.R. § §4.40, 4.45, 4.59 (2009).  

Additionally, at no time during the initial portion of the 
appeal period has the Veteran described incapacitating 
episodes [e.g., periods of acute signs and symptoms due to 
intervertebral disc syndrome that require bed rest prescribed 
by a physician and treatment by a physician].  Indeed, 
medical records are absent of any evidence of 
physician-prescribed bed rest.  While the Veteran has 
undergone multiple physical and radiographic evaluation 
during this portion of the appeal period, he has received 
only extremely rare outpatient treatment for his low back 
symptoms.  Also, the February 2008 VA examiner specifically 
concluded that the Veteran exhibited no evidence of 
intervertebral disc syndrome.  At the December 2008 VA 
examination, the Veteran denied experiencing any 
incapacitating episodes.  

Thus, the next higher rating (of 60 percent) for the 
Veteran's service-connected lumbar spine disability, under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, is not warranted.  See 38 C.F.R. 
§ 4.71a, Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (2009) & Note 1 following 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

Moreover, during this current portion of the appeal period, 
although the Veteran has described some low back pain 
radiating down his legs, he has denied experiencing numbness, 
weakness, sensation changes, and any bowel or bladder 
changes.  Indeed, and of particular significance is the fact 
that neurological evaluations have been repeatedly normal.  
Based on such evidentiary posture, the Board concludes that a 
separate compensable rating for objective neurological 
abnormalities associated with the service-connected lumbar 
spine disability is not warranted for the current portion of 
the appeal period.  38 C.F.R. § 4.71a, Note 1 following 
General Rating Formula for Diseases and Injuries of the Spine 
(2009).  

		4.  Additional Considerations

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected lumbar spine disorder at any time during 
the current appeal.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, a veteran may be awarded a rating 
higher than that encompassed by the schedular criteria, as 
shown by evidence showing that the disability at issue causes 
marked interference with employment, or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology related to his low back and provide for 
additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

Moreover, the Veteran is currently in receipt of a total 
scheduler rating for his service-connected mood disorder.  
Thus, any consideration of the matter of entitlement to a 
total disability rating based on individual unemployability 
is not appropriate.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  



ORDER

Service connection for a left shoulder disability is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a cardiovascular disorder is denied.  

Service connection for a lung disorder is denied.  

An initial disability rating of 20 percent, but no higher, 
from March 1, 2004 to February 8, 2005 for degenerative disc 
disease of the lumbar spine at the L5-S1 level is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.  

An initial disability rating greater than 20 percent from 
February 9, 2005 to February 12, 2008 for degenerative disc 
disease of the lumbar spine at the L5-S1 level is denied.  

An initial disability rating greater than 40 percent since 
February 13, 2008 for degenerative disc disease of the lumbar 
spine at the L5-S1 level is denied.  


REMAND

The Veteran maintains that, during his active duty, he 
sustained an injury to his head and that, since that time, he 
has experienced headaches and dizziness.  In this regard, the 
Board notes that service treatment records indicate that the 
Veteran received medical care for syncope in January 1957.  
Post-service medical records are positive for dizziness and 
headaches since 2004.  

Following a VA miscellaneous neurological disorders 
examination in March 2004, the examiner diagnosed a 
posttraumatic headache disorder (most likely post-concussion 
syndrome) as well as tension headaches.  Although the 
examiner acknowledged the Veteran's report of headaches and 
dizziness since an in-service injury to his head, the 
examiner did not specifically associate the diagnosed 
disability with the Veteran's purported in-service head 
injury.  [In this regard, the Board notes that the examiner 
did not indicate in the examination report whether he had had 
the opportunity to review the Veteran's claims folder in 
conjunction with the evaluation.]  

Subsequent specialized testing [including computed tomography 
and magnetic resonance imaging completed on the Veteran's 
head on several occasions between August 2005 and December 
2005] were normal and consistent with his age.  Consequently, 
and based on this evidentiary posture, the Board concludes 
that a remand of the Veteran's claim for service connection 
for posttraumatic headaches with dizziness is necessary.  
Specifically, on remand, the Veteran should be accorded an 
opportunity to undergo a pertinent VA examination.  The 
purpose of the evaluation is to determine whether the Veteran 
currently has a diagnosed disability manifested by 
posttraumatic headaches with dizziness that is associated 
with his active duty.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

1.  Schedule the Veteran for a VA 
examination to determine the nature, 
extent, and etiology of any chronic 
disability manifested by posttraumatic 
headaches with dizziness that he may 
have.  The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated studies testing should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  



For any pertinent disorder diagnosed on 
examination, the examiner should 
express an opinion as to whether such 
disability had its clinical onset in 
service or is otherwise related to 
active duty (including whether any such 
disability is consistent with the 
in-service episode of treatment for 
syncope in January 1957).  Complete 
rationale should be given for all 
opinions.  

2.  Thereafter, re-adjudicate the claim 
for service connection for 
posttraumatic headaches with dizziness.  
If the decision remains in any way 
adverse to the Veteran, he and his 
representative should be provided with 
an SSOC.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


